UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-22917 Absolute Shares Trust (Exact name of registrant as specified in charter) , SUITE 122 RED BANK, NJ 07701 (Address of principal executive offices) (Zip code) DON SCHREIBER, JR. MILLINGTON SECURITIES, INC. , SUITE 122 RED BANK, NJ 07701 (Name and address of agent for service) 732-842-4920 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period: September 30, 2014 Item 1. Schedule of Investments. WBI SMID Tactical Growth Shares Schedule of Investments September 30, 2014 (Unaudited) Shares Security Description Value $ COMMON STOCKS - 73.5% Consumer Discretionary - 18.4% Best Buy Co., Inc. $ Columbia Sportswear Company Cracker Barrel Old Country Store, Inc. Dunkin' Brands Group, Inc. GNC Holdings, Inc. Morningstar, Inc. Financials - 21.0% Assurant, Inc. CBOE Holdings, Inc. Credicorp Ltd. JPMorgan Chase & Co. Principal Financial Group, Inc. Progressive Corp. Industrials - 15.2% Ametek, Inc. Pall Corporation Paychex, Inc. Ryanair Holdings PLC - ADR,* Unifirst Corp. Information Technology - 11.0% Informatica Corporation * Marvell Technology Group Ltd. Trimble Navigation Limited * Materials - 7.9% Agrium, Inc. Sonoco Products Co. TOTAL COMMON STOCKS (Cost $72,267,897) US GOVERNMENT NOTE/BOND - 12.1% U.S. Treasury Notes - 12.1% United States Treasury Notes 04/30/2018, 0.625% 05/31/2018, 1.000% 07/31/2018, 1.375% 09/30/2018, 1.375% 11/30/2018, 1.250% 12/31/2018, 1.375% TOTAL US GOVERNMENT NOTE/BOND (Cost $11,856,664) EXCHANGE TRADED NOTES - 3.3% Financials - 3.3% iPath S&P500 VIX * TOTAL EXCHANGE TRADED NOTES (Cost $2,975,812) PURCHASED OPTIONS - 0.0% Consumer Discretionary - 0.0% Best Buy Put Option, Expires 10/18/14 Strike $28 GNC Holdings Put Option Expires 10/18/14 Strike $32.50 Financials - 0.0% JP Morgan Put Option, Expires 10/18/14 Strike $55 * Principa Put Option, Expires 10/18/14 Strike $50 * TOTAL PURCHASED OPTIONS (Cost $55,135) SHORT-TERM INVESTMENTS - 11.1% Invesco Short Term Investments Trust-Treasury Portfolio, 0.01% (a) TOTAL SHORT-TERM INVESTMENTS (Cost $10,907,303) TOTAL INVESTMENTS - 100.0% (Cost $98,062,901) Liabilities in Excess of Other Assets - 0.0% ) NET ASSETS - 100.0% $ * Non-income producing security. (a) Annualized seven-day yield as of September 30, 2014 ADR American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp FundServices, LLC. Since the Fund does not have a full fiscal year, the tax cost of investments is the same as noted in the Schedule of Investments. SCHEDULE OF OPTIONS WRITTEN AT SEPTEMBER 30, 2014 (UNAUDITED) Contracts (100 shares per contract) Value Options Written Best Buy Put Option, Expires 10/18/14 Strike $36 * $ ) GNC Holdings Put Option Expires 10/18/14 Strike $45 * ) JP Morgan Put Option, Expires 10/18/14 Strike $62.50 * ) Principa Put Option, Expires 10/18/14 Strike $55 * ) Total Options Written (Premiums received $74,947) $ ) Summary of Fair Value Disclosure at September 30, 2014 (Unaudited) The Fund utilizes various methods to measure the fair value of its investments on a recurring basis.Generally accepted accounting principals in the United States of America ("U.S. GAAP") establishes a hierarchy that prioritizes inputs to valuation methods.The three levels of inputs are: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the ability to access. Level 2 - Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The availability of observable inputs can vary from security to security and is affected by a wide variety of factors, including, for example, the type of security, whether the security is new and not yet established in the marketplace, the liquidity of markets, and other characteristics particular to the security. To the extent that valuation is based on models or inputs that are less observable or unobservable in the market, the determination of fair value requires more judgment. Accordingly, the degree of judgment exercised in determining fair value is greatest for instruments categorized in Level3. The inputs used to measure fair value may fall into different levels of the fair value hierarchy. In such cases, for disclosure purposes, the level in the fair value hierarchy within which the fair value measurement falls in its entirety, is determined based on the lowest level input that is significant to the fair value measurement in its entirety. The following is a summary of the inputs used to value the Fund's net assets as of September 30, 2014: Assets^ Level 1 Level 2 Level 3 Total Common Stocks $ $
